     Case 4:19-cv-00290-JCH-LAB Document 244 Filed 11/05/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Greg Moore; et al.,                         )   No. CV 19-0290 TUC RM (LAB)
 9                                               )
                 Plaintiffs,                     )   ORDER
10                                               )
     vs.                                         )
11                                               )
                                                 )
12   Sean Garnand; et al.,                       )
                                                 )
13               Defendants.                     )
                                                 )
14                                               )
15          Pending before the court is the plaintiffs’ motion to compel discovery and for
16   expenses and attorney fees filed on August 24, 2020. (Doc. 208) The defendants filed a
17   response on September 8, 2020. (Doc. 220) The plaintiffs filed a reply on September 15,
18   2020. (Doc. 225)
19          The plaintiffs in this action claim their constitutional rights were violated when the
20   defendants executed search warrants in connection with a Tucson Police Department arson
21   investigation into the destruction of the Forgeus Apartments on June 8, 2017. (Doc. 1) The
22   plaintiffs bring this action pursuant to 42 U.S.C. § 1983. (Doc. 1, p. 4) The first warrant, for
23   DNA and other personal effects, was executed on June 9, 2017. (Doc. 1, p. 8) The second
24   warrant, for financial documents, was executed on June 14, 2017. (Doc. 1, pp. 9-10) The
25   defendants apparently believe that the plaintiffs may be responsible for the fire that destroyed
26   these apartments. (Doc. 1) The investigation into the Forgeus fire is ongoing.
27          In the pending motion, the plaintiffs move pursuant to Fed.R.Civ.P. 26(b)(1),
28   37(a)(3)(B)(iv), 37(a)(5)(A), and Local Rule 37.1 that the court compel the defendants to
     Case 4:19-cv-00290-JCH-LAB Document 244 Filed 11/05/20 Page 2 of 4



 1   produce (1) “6/9/17 records of DNA seizures,” (2) “6/9/17 jail/substation intake, processing
 2   and discharge records . . .” and (3) “[a]ll documents relevant to the . . . accusations made by
 3   Plaintiffs in their Complaint to the Office of Professional Standards (formerly “Internal
 4   Affairs”) on May 31, 2019 . . . .” (Doc. 208, pp. 2-3)
 5          In general, “[p]arties may obtain discovery regarding any nonprivileged matter that
 6   is relevant to any party’s claim or defense and proportional to the needs of the case,
 7   considering the importance of the issues at stake in the action, the amount in controversy, the
 8   parties’ relative access to relevant information, the parties’ resources, the importance of the
 9   discovery in resolving the issues, and whether the burden or expense of the proposed
10   discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
11          Pursuant to Fed. R. Civ. P. 37(a)(3)(B)(iv), “A party seeking discovery may move
12   for an order compelling . . . production . . . if . . . a party fails to produce documents.”
13
14          Discussion
15          First, the plaintiffs seek records concerning the DNA sample collected from Mr.
16   Moore pursuant to the first search warrant. In their initial response to the request for
17   production, the defendants stated that all responsive documents have been produced. (Doc.
18   220, p. 2) Since then, the defendants have identified an additional document, but that
19   document “was neither created, nor maintained, by Det. Garnand.” Id.; see also Fed.R.Civ.P.
20   34(a)(1) (Documents must be produced if they are “in the responding party’s possession,
21   custody or control.”).
22          The plaintiffs argue that the defendants’ counsel “has admitted that documents exist,
23   admitted the relevance, and simply refused to produce.” (Doc. 225, p. 1) They do not
24   address the defendants’ implicit assertion that the records are not in their “possession,
25   custody or control.” Id.; see also Fed.R.Civ.P. 34(a)(1) It appears that the newly discovered
26   document does not fall within the scope of discoverable material. See Fed.R.Civ.P. 34(a)(1)
27   The plaintiffs’ motion will be denied as it relates to this request for production.
28

                                                   -2-
     Case 4:19-cv-00290-JCH-LAB Document 244 Filed 11/05/20 Page 3 of 4



 1          With respect to the second category of documents, Jail Records, the defendants
 2   affirmatively state that they have disclosed all records responsive to this request. (Doc. 220,
 3   p. 2) The plaintiffs do not argue the contrary. (Doc. 225) The plaintiffs’ motion will be
 4   denied as it relates to this request for production.
 5          The third category of documents concerns the Complaint the plaintiffs lodged with
 6   the City’s Office of Professional Standards (OPS). The plaintiffs explain that they want to
 7   know what investigations have been made into their allegations that the defendants have
 8   engaged in wrongdoing. The documents already disclosed to the plaintiffs, however, include
 9   a letter dated September 6, 2019 from Assistant Chief Silva. (Doc. 220, pp. 4-5) Silva
10   explains that the plaintiffs’ OPS Complaint will not be addressed until the outstanding civil
11   litigation between the plaintiffs and the City is resolved. Id. It appears that there are no
12   other responsive documents in the defendants’ possession.
13          The plaintiffs argue in their reply that the OPS documents are relevant to the case and
14   are therefore discoverable. They do not, however, offer any argument contradicting the
15   defendants’ assertion that additional relevant documents do not exist. The plaintiffs’ motion
16   will be denied as it relates to this request for production.
17          The plaintiffs further move that this court award expenses and attorney fees pursuant
18   to Rule 37(a)(5)(A). Fed.R.Civ.P. The Rule reads as follows:
19          If the motion is granted--or if the disclosure or requested discovery is provided
            after the motion was filed--the court must, after giving an opportunity to be
20          heard, require the party or deponent whose conduct necessitated the motion,
            the party or attorney advising that conduct, or both to pay the movant’s
21          reasonable expenses incurred in making the motion, including attorney’s fees.
            But the court must not order this payment if:
22
            (i) the movant filed the motion before attempting in good faith to obtain the
23          disclosure or discovery without court action;
24          (ii) the opposing party’s nondisclosure, response, or objection was
            substantially justified; or
25
            (iii) other circumstances make an award of expenses unjust.
26
     Fed. R. Civ. P. 37(a)(5)(A). “There is no bright line standard for substantial justification.”
27
     Salary v. Cty. of Orange, 2019 WL 2902695, at *2 (C.D. Cal. 2019). “Courts generally focus
28

                                                  -3-
     Case 4:19-cv-00290-JCH-LAB Document 244 Filed 11/05/20 Page 4 of 4



 1   on the quality of the justification and the genuineness of the dispute and whether an impartial
 2   observer would agree that a party had good reason to withhold discovery.” Id. (punctuation
 3   modified)
 4          The plaintiffs’ motion to compel discovery will be denied. Accordingly, their motion
 5   for reasonable expenses and attorney fees will also be denied.
 6
 7          IT IS ORDERED that the plaintiffs’ motion to compel discovery and for expenses and
 8   attorney fees filed on August 24, 2020 is DENIED. (Doc. 208)
 9
10          DATED this 5th day of November, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -4-
